En lo pertinente, el tribunal dijo en este caso lo siguiente:
Por cuaNto examinada la prueba a la luz de la jurispru-dencia, especialmente de la establecida por la Corte de Cir-*986cuito de Apelaciones del Primer Circuito en el caso de El Pueblo v. Lino Castro, resuelto el 27 de Diciembre último, 23 Fed. (2nd) 263 los licores que se presentaron y admitieron como prueba, fueron ocupados ilegalmente y por tanto m> pudieron servir de evidencia en contra de los acusados, y
Bou CUANTO descartada dicha prueba no hay base para una sentencia condenatoria:
Por tanto, de acuerdo con los hechos y la ley , se revoca la sentencia apelada.